Citation Nr: 1737660	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from to April 1960 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.  

In August 2015 and June 2016, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's left hip disability preexisted service and was not aggravated by service.

2.  The Veteran's left hip disability is not caused or permanently made worse by a service-connected disease or injury.

3.  Clear and unmistakable evidence demonstrates that the Veteran's right hip disability preexisted service and was not aggravated by service.

4.  The Veteran's right hip disability is not caused or permanently made worse by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran's left hip disability, FAI, clearly and unmistakably pre-existed service and was not aggravated by service and the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The Veteran's left hip disability is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The Veteran's right hip disability, FAI, cleraly and unmistakably preexisted service and was not aggravated by service and the presumption of soundness is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

4.  The Veteran's right hip disability is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claims for service connection for a right and left hip disabilities, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a February 2010 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and Evans Army Hospital records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in February 2016.  The Board finds the February 2016 VA examination report to be adequate upon which to base a decision on the claim.  The VA examiner took a history from the Veteran, reviewed the claims file, examined him, and provided an adequate rationale for her conclusions.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal and explained the concept of service connection, testimony on the elements necessary to substantiate the appeal was elicited, and the submission of additional evidence was suggested, and the record was held open for 60 days for the submission of any new evidence.  See 38 C.F.R. § 3.103(c)(2).

In August 2015, the Board remanded the Veteran's claims so that he could be afforded another opportunity to identify any outstanding treatment records relating to his claim, and so that a VA examination could be provided that addressed both direct and secondary service connection.  Pursuant to the Board's remand directives, in August 2015, the AMC sent a letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain, but no response was received.  Also, the Veteran was afforded a new VA examination in February 2016, which examination report answered the questions posed by the Board.  In June 2016, the Board remanded the Veteran's claims so that his treatment records dated from November 2010 to present from the Evans ACH could be associated with the claims file, which records were subsequently received in May 2017.  Therefore, the Board finds there was substantial compliance with all of the Board's remand directives.

Neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.
 
"Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from April 1960 to May 1984.  He claims that he has left and right hip disabilities due to his active service.  In the alternative, he asserts they are secondary to his service-connected lumbosacral disability and carpal tunnel syndrome.

The Veteran testified at the Board hearing that he was a mess sergeant in service, including in Vietnam, and that his job duties included unloading and setting up large mess tents and mess equipment, and unloading rations from trucks and bringing them to the ration or mess tent.  He testified that oftentimes he was given pain relievers while in the field (he indicated these instances may have been undocumented).  He testified that the C ration boxes weighed 40 pounds, and that the mess tents weighed around 300 to 400 pounds and required five to eight people to set up.  He also testified that field medics gave him pain relievers.

He further testified at the Board hearing that he fell off a mess truck on his right side, injuring his right hip, and that he could not walk for a week.

The Veteran's DD Forms 214 reflect that from April 1960 to May 1965 he served as a cook, and then from May 1965 to May 1984 he was a mess steward, food service specialist, and food service sergeant.  They also document his service in Korea and Vietnam.

The Veteran's service treatment records show no complaints of any hip problems, and no evidence of treatment after any fall off a truck.  March 1962 and July 1962 reports of medical history show the Veteran checked the boxes indicating he experienced painful or swollen joints generally, but denied any arthritis.  See STRs at p.19-21 of 34.  A January 1968 examination report shows musculoskeletal examination was normal.  See STRs at p.15 of 90.  The November 1982 examination report shows musculoskeletal examination was normal, although possible osteoarthritis was noted.  See STRs at p.3 of 90.

Post-service, a September 2006 and March 2007 Evans ACH records show the Veteran reported back pain, but the records specifically note he had no hip pain.  See Evans ACH, received February 2010 at p.31 of 35, and received September 2008 at p.68 of 75.

A November 2008 addendum to an October 2008 VA examination involving the Veteran's lumbar spine shows the VA examiner noted that the Veteran had a compensated Trendelenburg gait, which the examiner explained means a patient leans his trunk to the ipsilateral side when in stance phase, generally done because of a weak gluteus medius on that side, and which was noted as "seen commonly with hip or sacroiliac joint problems."  Likewise, a February 2014 VA treatment record notes a slowed reverse trendelenberg gait, and that the Veteran favored his right hip.  See VA treatment record, received August 2015 at p.95 of 283.

A September 2009 Evans ACH treatment record that shows the Veteran reported right hip pain with an onset of one week prior in the mid-femur radiating up to the groin, including pain with flexion and walking.  See Evans ACH, received February 2010 at p.20 of 35.  

A September 2009 Evans ACH x-ray report for the right hip shows findings including evidence of a mature cortical reaction involving the mid-diaphysis of the right femur, and the "differential would include sequela previous trauma."  An impression was noted of mature cortical reaction, mid-diaphysis of femur, with differential as above described.  See Evans ACH, received February 2010 at p.8 of 35.  

An October 2009 Evans ACH MRI report shows findings including right hip trochanteric bursitis, abductor muscle strain, and DJD of both hips.  Also noted was a sessile lesion along the midshaft of the right femur with appearance of mature heterotropic bone likely secondary to previous injury, which did not appear to communicate with the femoral bone marrow cavity, making an osteochondroma less likely, and it did not have an aggressive appearance with no surrounding edema or evidence of bone lysis seen.  See Evans ACH, received February 2010 at p.14 of 35.  A March 2010 record also noted the DJD was found in both hips.  See Evans ACH, received February 2010 at p.2 of 35.

A March 2010 Evans ACH record notes the Veteran reported that he fell off the back of a truck in Korea and injured his right leg and had a large, painful bruise, and the physician opined that the "abnormal bone finding in the right leg" is most likely related to his reported injury in service.  See Evans ACH, received February 2010 at p.2 of 35.  

More recent Evans ACH records note a history of right hip abductor muscle strain, and a history of a right mid-shaft femur heterotopic bone lesion, benign.  See Evans ACH, received May 2017 at p.77 of 419.

The Veteran submitted an October 2011 letter from Dr. R.R. of the Ft. Carson Medical Department, in which Dr. R.R. noted the Veteran's reported history in service of falling backwards from a 5-ton truck landing and on his right side, having a very large bruise on his right thigh and being sore for a long time, and later in the fall of 2009 experiencing an exacerbation of right leg pain that prompted x-rays that were "abnormal."  Dr. R.R. noted that the MRI of the right femur demonstrated mature cortical reaction involving the mid-diaphysis of the right femur consistent with prior trauma, which Dr. R.R. opined occurred while the Veteran was on active duty, but did not include any rationale.  See Evans ACH, received December 2011 at p.9 of 11.  

A February 2016 VA examination report shows the VA examiner noted the Veteran's reported history of bilateral hip pain since service, as well as back pain, and limping at the time of his discharge from service.  He reported receiving pain medication for his hips after service in 1984.  X-rays were taken, and the examiner diagnosed bilateral femoral acetabular impingement (FAI) syndrome (including labral tears).  The Board acknowledges that the right hip x-ray report also included findings of a possible healed fracture deformity (in addition to findings involving FAI).

The VA examiner opined that the Veteran did not have DJD of the hips, but rather, FAI of both hips.  The examiner noted that no DJD was shown on the December 2015 x-rays.  The examiner further opined that the Veteran's FAI of both hips clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service beyond the natural progress of the disease.  The examiner reasoned that the condition was most likely congenital, and that FAI is a condition where the bones of the hip are abnormally shaped, and because they do not fit together perfectly, the hip bones rub against each other and cause damage to the joint.  The examiner noted that some people may live long, active lives with FAI and never have problems, but when symptoms do develop, it usually indicates that there is damage to the cartilage or labrum and the disease is likely to progress.  The examiner noted that review of the claims file, and the evidence on physical examination, was positive for a compensated Trendelenburg gait, and that this, in addition to the Veteran's gluteal medius findings, was in fact due to his FAI impingement, and added it was not due to his lumbar spine.  

The VA examiner further opined that it is less likely than not that the Veteran's hip disabilities were caused by his service-connected lumbar spine disability or carpal tunnel syndrome.  She further opined that there was no evidence that the Veteran's current bilateral hip condition was aggravated by his service-connected back disability or carpal tunnel syndrome.  The examiner reasoned that the current hip findings and symptoms are a natural progression of his FAI, and there are no biomechnical reasons for the lumbar spine or carpal tunnel syndrome to aggravete his hip conditions.

The VA examiner acknowledged that the September 2009 x-ray finding of a mature cortical reaction in the region of the mid-diaphysis of the femur, noted as most likely due to sequelae of trauma in that x-ray report, was consistent with the Veteran's reported history of injury or trauma in service.  However, the examiner opined that this x-ray finding was "incidental and of no clinical significance," and added that it was not located where the Veteran was experiencing right hip pain, and it does not affect range of motion.  In other words, it did not constitute underlying pathology of any disabillity.

In light of the above evidence of record, the Board finds that the Veteran's bilateral hip disability, to include FAI, clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by his service beyond the natural progress of the disease.  The Board finds the February 2016 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Veteran's bilateral hip disability, which opinion is supported by a detailed rationale.  While the Board acknowledges the October 2011 opinion by Dr. R.R., the Board finds it to have low probative value because it is not supported by any rationale.  The Board also finds highly probative the fact that no hip complaints or treatment is shown in the service treatment records, "no hip pain" was specifically noted in the post-service treatment records as recently as September 2006 and March 2007, and the first record of complaint in the file was in September 2009, when the Veteran reported an onset of one week prior.

The Board further finds that the preponderance of the evidence is against finding that the Veteran's left and right hip disabilities are caused or aggravated by his service-connected lumbar spine disability or carpal tunnel syndrome.  The Board finds the opinion of the February 2016 VA examiner to be the most probative in this regard, which is supported by a detailed rationale.  There is no other medical opinion of record addressing secondary service connection.  The Board adds that the VA examiner is board certified in physical medicine and rehabilitation.  Also, there is otherwise no medical evidence of record tending to indicate any relationship between the Veteran's bilateral hip disability and his service-connected lumbar spine or carpal tunnel syndrome.

To the extent that the Veteran's bilateral hip disability might be congenital, the Board notes that congenital and developmental "defects" do not constitute diseases or injuries within the meaning of the applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Service connection may be awarded, however, for congenital "defects" that are subject to, or aggravated by, a superimposed disease or injury in service that results in additional disability.  Carpenter v. Brown, 8 Vet. App. 240, 245 (Vet. App. 1995); VAOPGCPREC 82-90 (July 18, 1990).  Also, service connection may be awarded for congenital "diseases" that are aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390 (Vet. App. 2009); VAOPGCPREC 82-90 (July 18, 1990).  Regardless of whether the hip disabilities would constitute a congenital defect versus disease, the Board finds that there is no persuasive evidence tending to indicate that the Veteran's hip disabilities were subject to, or aggravated by, superimposed disease or injury in service, or that they were otherwise aggravated by service.  As shown above, there were no hip complaints shown in service, and no hip pain was specifically noted as recently as 2006 ot 2007.  It was not until 2009, which was 25 years after the Veteran's service, that the Veteran reported right hip pain with an onset of one week prior.  While the Board acknowledges that the Veteran alleges his hip disabilities were caused by his heavy lifting in service and falling off a truck, the Board ultimately finds the contemporaneous medical evidence to be more credible and persuasive, which shows he reported no hips problems until 2009 and that, at that time, he reported an onset of one week.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

To the extent that the Veteran himself opines that his left and right hip disabilities are in fact related to his active service, or that they were caused or aggravated by his service-connected lumbar spine disability or carpal tunnel syndrome, the Board acknowledges that the Veteran is competent to report facts within his personal observation, such as lifting heavy mess hall tents and equipment or falling off a truck.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Ultimately, the Board places more probative weight on the contemporaneous objective medical evidence and the VA examiner's opinion, which examiner's opinion is supported by a detailed rationale.

In summary, the Board concludes that service connection for a left or right hip disability is not warranted, and that service connection may not be presumed; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


